Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 1 of 31




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                                                     FILED BY     '        - D.c.
                                FORT LAUDERDALE DIVISION
                                                                          2E2 18 2218
                                                                         ct7jLll')7$
                                                                        S,D.OFFLA .FT.     .

   ERIC SM ITH                                                                           LAUD,
                 ,


                 Plaintiff,
                                                    CIVIL ACTION

   BAPTIST HFA LTH SOUTH FLORIDA INC.               IURY TRIAL DEM ANDED
   aFlorida NotForProfitCorporation;
   BOCA RATO N REGIO NAL H O SPITAL
   INC,a Florida NotForProfit
   Corporation;and GASTRO HEALTH
   LLC.,a Florida Lim ited Liability
   Com pany,

                     Defendants.


                                       COM PLAINT

               Plaintiff,EricSm ith,(ttplaintifforttsmith'')bringsthisaction against
  Defendants,BAPTIST HEALTH SOUTH FLORIDA INC.,BOCA M TON REGIONAL

  HOSPITALINC.,and GASTRO HEALTH LLC.,(collectivelyherein referredtoas
  ttDefendants'')tosecureredressforDefendants violationsof1.)TitleIIIofthe
  Americanswith DisabilitiesActof1990 (42U.S.C.j 12181et5:q.);2.)Section 504 Of
  TheRehabilitationActof1973(29U.S.C.j 7910t.
                                            îPq.);and,3.)TheFloridaOmnibus
  AIDSActof1988(FloridaStatutesj 60.50.)Specifically,PlaintiffSm ith allegesthat
  Defendantsfailed to provide Plaintiffw ith inform ation and consultation for

  diagnosticsurgeries,referred him to a separateand unequalm edicalfacility and



                                           la
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 2 of 31




  refused hm criticalpostoperativem edicalcare and denied him accessto hism edial

  records,solelybecauseheisinfectedwith Hum an lmm unodeficiencyvirus(ttHlV''),
  thevirusthatcausesAIDS -cledcrclly protcctcddiscbility.
                                   IURISDICTION AND W NUE

               ThisCourthasfederalquestion jurisdiction pursuantto28U.S.C.j1331,
  42U.S.C.j12188 and 29U.S.C.ï 791.and supplem entaljurisdiction under28U.S.C.j
  1367 f0rPlaintiff'sclaim sunderFloridalaw .

               PlaintiffSm ith'sclaimsassertedherein arosein thisjudicialdistrictand
  Defendantsdosubstantialbusinessin thisjudicialdistrict.
               Venuein thisjudicialdistrictisproperunder28U.S.C.j 1391(b)(1)and
  (2)in thatthisisthejudicialdistrictinwhich Defendantsreside,andin which a
  substantialpartofthe actsand om issionsgiving riseto the claim soccurred.

                                        PARTIES

               PlaintiffSm ith,is and atalltim esrelevanthereto,w asa residentof

  Broward County,Floridaandisotherwisesuijnris.
              Atalltim esrelevantto thisCom plaint,PlaintiffSm ith hasbeen aperson

  livingwith HIV,aphysicalimpairm entthatsubstantially lim itsoneormorem ajorlife
  activities,incltlding the operation ofPlaintiffSm ith'sim m une system ,which isa

  m ajorbodilyfunction.Accordingly,PlaintiffSm ith hasadisabilitywithin them eaning


               Defendant,BAPTIST HEALTH SOUTH FLORIDA INC.(ttBAPTIST'')isa
  Florida not-for-profithealthcare system ,and conductsitsbusinessactivities
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 3 of 31




  throughoutthe State ofFlorida.BAPTIST'Sprincipalplaceofbusinessislocated at

  6855Red Road Suite 60O CoralGables,Florida 33143   .




        8.    AccordingtoDefendantBAPTIST'Swebsite(https://baptisthealth.net)
  DefendantBAPTIST'Sextensive healthcaresystem em ploysover23,000 individuals

  including 4,000 physiciansw ho serve m orethan 1.5m illion patientsevel'y yearvia a
  com prehensivenetw ork offacilities,servicesand providers,including llhospitals,

  oneofwhich isBocaRaton RegionalHospital(ttBRRHC')
              DefendantBAPTIST isa recipientoffederalfinancialassistance,and is

  thereforesubjecttotherequirem entsofSection 5O4 oftheRehabilitation Act,29
  U.S.C.: 794.
              DefendantBAPTIST leases(orleasesto),oroperatesaplaceofpublic
  accom m odation within them eaningof42U.S.C.j 12182(a),and isConsideredaplace
  ofpublic accom m odation becauseitaffectscom m erceand isa service establishm ent

  within themeaningof42U.S.C.j12181(7).
              Defendant,BOCA RATON REGIONAL HOSPITAL INC.(ttBOCA
  REGIONAL'') isaFlorida not-for-profitregionalhospitalandisdoingbusinessin
  Palm Beach County,Florida.DefendantBOCA REGIONAL'Sprincipalplaceofbusiness

  islocated at8OO M eadow sRoad Boca Raton,Florida 33486.



  (https://www.brrh.com )and DefendantBAPTIST'Swebsite
  (https://baptisthealth.net/en/facilities/boca-raton-regional-hospital)BRRH isan
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 4 of 31




  ttadvanced,tertiary m edicalcenterwith 4O0 beds,2,800 em ployeesand m orethan

  800 prim ary and specialty physicians.on staff.''

               DefendantBOCA REGIONAL isa recipientoffederalfinancialassistance,

  andisthereforesubjecttotherequirem entsofSection 5O4 oftheRehabilitationAct,
  29 U.s.c.j 794.
               DefendantBOCA REGIONALleases(orleasesto),oroperatesaplaceof
  publicaccom m odation within them eaning of42U.S.C.j 12182(a),andisConsidereda
  placeofpublic accom m odation becauseitaffectscom m erceand is a service

  establishm entwithin them eaningof42U.S.C.j 12181(7).
        15.    DefendantGASTRO HEALTH LLC,(ttGASTROC') isa Floridalim ited
  liabilitycompany,with/xt.vindividuallocationsthroughoutthe stateofFlorida.
  DefendantGASTRO'Sprincipalplaceofbusinessislocated at9500 S Dadeland Blvd,
  Suite 200 M iam i,FL 33156.

         16. Accordingto DefendantGASTRO'Swebsite(https://gastrohealth.com ),
  DefendantGASTRO claim sthatithas ttaffiliationswith prem ierhospitalsi''one of

  w hich being DefendantBAPTIST 'S BRRH.
        17.    Further,according to DefendantDefendantGASTRO'Sw ebsite

  (https://gastrohealth.com )ttGastro Health participateswithM edicareand m ostm ajor
  insurance com panies.''Accordingly,DefendantGASTRO isa recipientoffederal

  financialassistance,and isthereforesubjecttotherequirem entsofSection 5O4ofthe
  Rehabilitation Act,29 U.S.C.j 794.




                                            4a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 5 of 31




        18. DefendantGASTRO leases(orleasesto),oroperatesaplaceofpublic
  accomm odationwithin them eaning of42 U.S.C.j 12182(a)?and isConsidered aplace
  ofpublic accom m odation because itaffectscom m erce and isa service establishm ent

  withinthem eaning of42U.S.C.j12181(7).
                                    FACTUAL ALLEGATIONS

        19.      Atalltim esrelevantto this com plaint,PlaintiffSm ith hasbeen infected

  with theHum an Im m unodeficiencyVirus(ttH1V'') thevirusthatcausesAcquired
  Im m unodeficiencySyndrom e(ttAIDS'').
        2O. Consequently,PlaintiffSm ith hasaphysicalim pairm ent- HIV/AIDS -
  thatsubstantially lim itsoneorm oreofhism ajorlifeactivities.
        21.    On OraboutJuly6,2019PlaintiffSm ith presentedhim selfto the
  Em ergency Departm entofBRRH seeking treatm entforpain w hilehaving bowel
  m ovem ents.

               W hilew aiting to be exam ined atBRRH,PlaintiffSm ith com pleted
  DefendantBOCA REGIONAL'Srequired paperwork,and in doing so,disclosed hew as

  infected w ith HIV/AIDS;accordingly,atal1tim esrelevantto thisCom plaint,
  Defendantsregarded PlaintiffSm ith ashavingHIV/AIDS.
               On oraboutJuly 6,2019,Subsequentto PlaintiffSm ith'sexam ination in
  theEm ergency Departm entofBRRH theEm ergency Departm entphysician,adm itted

  PlaintiffSm ith to BRRH forfurtherevaluation.
               Despite DefendantBAPTIST and DefendantBOCA REGIONAL'S
  know ledge thatPlaintiffSm ith w asa selfpay patientPlaintiffSm ith w asplaced in a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 6 of 31




  privtesuite styleroom on the oncologyflooratBRRH and w askeptseparatefrom
  otherpatients,and only seen by m edicalstaffwhen absolutely necessary.

               Every yeartheTHe Hum an RightsCam paign ttHRC''publishesa report
  know n asthe annualHealth equality index.

        26.) Hllc'sHealthcareEquality lndex rateshospitals014l-
                                                              tow wellthey treat
  LGBT patients,w orkersand visitors.

               According to tlle 2017 HRC report, Boca RatollRegionalHospitalw astlle

  ltlwestrallking llospitalin thestate ofFlorida,scoring a 25 OtltOf100.




               On oraboutJuly 9,2019,Dr.Jam esChong,an em ployee ofDefendant
  GASTO,perform ed a colonoscopy on PlaintiffSm ith.

               On oraboutJuly 9,2019,W hile PlaintiffSm ith waswaking up from the
  anesthesiaadm inistered forthe above referenced colonoscopy,and while stillin the

  recovery room ,Dr.Jam esChong,w alked up to Plaintiff and said ttyt)u g()lHlvandnow
  ytlu hcvccancer''and w alked aw ay.

        32.) Dr.Jam esChong'soutrageousconducthum iliated PlaintiffSm ith and
  caused extrem e m entalanguish,and,on inform ation and belief,w as m adeto suggest

  thatPlaintiffSm ith w asto blam eforhism edicalcondition.

        33.) Further,PlaintiffSm ith allegesthatthattheabom inablestatem entm ade
  by Dr.Jam esChong waswasw itnessed by oneofm oreofthe stlrgicalnursesin the

                                           6a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 7 of 31




  room atthetim e,aspriorto a lateron surgery on July 112019,a m em berofthe
  surgicalnurse team specifically told PlaintiffSm ith shew asshocked when she herard

  Dr.Jam esChong'sstatem ent.
              Dr.Jam esChong'spurposein PlaintiffSm ith w ith thisquick and
  carelesscancerdiagnosisw asto intentionally inflictem otionaldistresson Plaintiff

  Sm ith,solelybecausehewasinfectedwith HIV/AIDS.
              On inform ation and belief,Defendantsdo notprovide cancerdiagnosis
  to otherpatientsw hile stillwaking up from anesthesia orpriorto receiving a
  pathology reportforsim ilardiagnostic surgeries.
              On oraboutJuly 10 2019,Subsequentto Dr.Jam esChong'scancer
  diagnosisDefendantBAPTIST and DefendantBOCA REGIONAL discharged Plaintiff
  Sm ith from Boca Raton RegionalHospitaland referred Plaintiffto Delray M edical

  Centerforfurthertreatm ent,solelybecauseofHIV/AIDSdisability.
               On oraboutJuly 1O,2019 afterbeing inform ed he w asisbeing
  dischargedfrom BRRH,PlaintiffSm ith askedDr.ChaseVan M ol,(PlaintiffSm ith's
  attending Physician andan em ployeeofDefendantsBAPTIST and BOCA REGIONAL)if
  itwaspossibletohavefurtheroutpatientim aging,evaluationand/orconstlltation in
  regardsto the cancerdiagnosis provided to him on oraboutJuly 9,2019 by defendant
  GASTRO'Sem ployee Dr.Jam esChong

        38.) ln responsetoPlaintiffSm ith'squestion,PlaintiffSm ith wastoldbyDr.
  chaseVan M ol,because hew asinfectedw ith HIV/AIDS Delray M edicalCenterwould




                                          7a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 8 of 31




  beam oreappropriatehospitalforfurtherevaluation and/ortreatm ent,becausehe
  hasHIV.
         39.) On oraboutJuly10,2019 atapproxim ately10:45AM PlaintiffSm ithwas
  handed a printoutofaportion ofhism edicalrecordsby Dr.ChaseVan M o1that

  specified thecancerthatDr.Jam esChongdiagnosedPlaintiffSm ith with in the
  recovery room ofBRRH ,asw ellasthestatem entofthe cancerand the recom m ended

  treatm ent.See ExhibitB

         40.) ExhibitB isthesolepageofPlaintiffSm ith's177 pagem edicalrecordfor
  the tim ehew asadm itted to BRRH thatindicatesthe specificcancer,staging ofcancer

  and recommendations,orin otherwords,rejerrals forfurtherevaluation/treatment.
         41.) Thetim eand datethatExhibitA wasprintedwasJuly 10,2019at
  1O:39AM ,Which isdisplayed in the lowerrighthand cornerofthe docum ent,thisis

  also theapproxim atetim e/dateofPlaintiffSm ith'sdischargefrom BocaRaton
   RegionalHospitaland referralto Delray M edicalCenter.
               The purpose in providing PlaintiffSm ith w ith theaforem entioned
   m edicalrecord w as forPlaintiff Sm ith to provideitto Delray M edicalCenterfor

   furtherandseparatetreatm ent,becauseofhisHlV status- despitethejactthatl/lta
   treatmentPlainti
                  jjwasst?ekirlglA,tl.
                                     qwithintheScopeandexpertiseOJDCJPDJIILIISBAPTIST,
   BOCA REGIONAL and GASTRO.
         43.) DefendantBOCA REGIONAL doesnotprovideotherpatientswith
   portionsoftheirinternalm edicalrecords,(unlessrequested)besidesstandard
   discharge inform ation,atthetim eofdischarge from BRRH .




                                            8a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 9 of 31




        44.) On oraboutJuly 11,2019PlaintiffSm ith wasrequiredtorettlrn Boca
  Raton RegionalHospitalfora second colonoscopy,w hich w asperform ed by Dr.M orris
  N auss.


        45.) On oraboutM ondayJuly15,2019PlaintiffSm ith contacted
  DefendantBOCA REGIONAL by telephoneatapproxim ately 1:45PM requested

  thateitherDr.Jam esChong,Dr.M orrisNauss,Dr.ChaseVan M o1orany qualified
  physician,nurseand/orhospitalistcontacthim ,ashewasnotsureifheshould
  seek cancertreatm entornotsince hew asneverconsulted on the findingsofthe
  pathology from eitherprocedure.

               On oraboutJuly 17,2019 thatafterm any unreturned callsto
  Defendants,PlaintiffsentDefendantGASTRO HEALTH LLC an em ailSee

  gExhibitttC''1dem anding inform ation and consultation in regardsto the
  diagnostic surgeriesperform ed by DefendantGASTRO.

        47. On oraboutJuly 17,2019 Shortly afterPlaintiff'Sm ith'sennailw as
  sent,PlaintiffSm ith received a response from a secretary stating:

               tïlderearethepathology results.DrNaus said they arenegative for
               cancer.Som etim es the cellsshow up looking like cancerbutthey
               are not.So Sorry forany confusion orm isinform ation.DrNaussaid
               you should follow up with an infectiousdiseasedoctororcolorectal
               surgeon.''See gExhibitttC''1
        48.) DespitethefactthatDr.Naus,an em ployeeofDefendantGASTRO,
  isa colorectalsurgeon,and,in fact,previously perform ed colorectalsurgery on
  lalaintiff,Dr.M orrisNausstilldecided to referPlaintiffto follow up w ith a



                                            9a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 10 of 31




   differentcolorectalsurgeon and/orAIDSspecialist.
         49. To date,Defendantsneverscheduled an appointm entforPlaintiffSm th
   to have PET scan diagnosticim aging testing,furtherconsultation, evaluation orany
   othertreatm ent,despite m ultiple requestsfortheseservicesm adeby PlaintiffSm ith..

         50.) On inform ation andbelief,Defendantsprovideotherpatientswith
   available inform ation regarding surgicalproceduresand m edicaltreatm entand do
   notreferotherpatientsto separatehealth carefacilitiesfortreatm entso as long as

  the treatm entthepatientisseeking isinsidethe expertise ofDefendants.

                On inform ation andbelief,PET/CT im aging,consultation on resultsof
  pathology reportsfrom diagnostic surgeriesand furtherevaluation and treatm entof
  cancerisinside thescopeand expertise ofDefendants.

               On oraboutJuly 19,2019,PlaintiffSm ith soughtpsychiatric
  treatm entfrom Dr.M arkAgrestiforthe seriouspsychologicaland em otional
  distresshehad endured asa resultofDefendants'discrim inatory conduct.Itw as

  notuntilthism eeting thatPlaintiffSm ith w asconsulted on the pathology reports

  obtained by PlaintiffSm ith from DefendantGASTRO on July 17 2019.Dr.M ark
  Agrestiand hism edicalstaffw ere awareofPlaintiffSm ith'sH1V status.

               Since PlaintiffSm ith'sappointm entw ith Dr.M arkAgrestion July 19
  2019,PlaintiffSm ith,hashad to betreated on a m onthly basisby forthe em otional
  distresssuffered asa resultofthe actionsDefendantsand theirem ployees.

               Defendantsactionswere intentional,with recklessdisregard,and



                                          10 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 11 of 31




   with deliberateindifference to the rightsand needs ofPlaintiffSm ith.
                Asa resultoftheactionsofthe Defendant'stheirem ployeesPlaintiff
   Sm ith w ashum iliated,and suffered severe m entalanguish and em otionalduress.
   Further,because lead to believehewasgoing to diefrom term inalcancerPlaintiff

   Sm ith continues to experienceextrem e m entalanguish,and haslosttrustin m edical
   professionalsand experiencespanic attacks in m edicalorhospitalsettings,which has

   severely interferedwith thetreatm entofhisHIV/AIDSm edicalcondition.
         56.) PlaintiffSm ithhas,in thedaysprecedingthefilingofthisCom plaint
   w ith thisCourt,begun to experience sim ilarsym ptom sto thoseheexperienced prior
   to hisadm ittance to DefendantBAPTIST'SBaptistBoca Raton RegionalHospitalin

   July.Accordingly,PlaintiffSm ith w ishesto and intendsto return to Boca Raton
   RegionalHospitalw ithin thenext6 m onths,orless,and w ould like to seek the
   evaluation and consultation ofDefendantGASTRO fortreatm ent,forthe follow ing

   rOaSOnS:

                A.     DefendantsBAPTIST,BOCA REGIONAL and GASTRO have a large
          portion ofin this regard and haveperform ed tw o individualcolorectal

          diagnosticssurgurgieson PlaintiffSm ith.
                       Boca Raton RegionalHospitalisin close proxim ity to Plaintiff's

          hom e and in an area frequently traveled by Plaintiff.
          57.) W hat'sm ore,PlaintiffSm ith hasvisited BAPTIST'SBocaRaton Regional
   Hospitalnum eroustim esbetw een 2015 and the present.




                                             11 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 12 of 31




         58.) OnoraboutNovem ber1O,2018,Plaintiffvisited BAPTIST'SBocaRaton
  RegionalHospitalto accom pany hisM other,whom is hethe solecaregiverforw ho

  wastreatedforten (10)daysform ultipleongoing illnesses.
         59.) PlaintiffSm ith's M otherhasrecentlybeendiagnosedwith arareform of
  cancerknown asCortana isT-celllym phom aand accordingly PlaintiffSm ith's
  M otherw ishesand intendsto seek treatm entatBocaRaton Regionalhospitalw ithin

  thenextsix m onths.

         60.) Accordingly,Plaintiffdem onstratesheandhisM other havevarying and
  ongoing m edicalissues,som e ofwhich requirecontinued treatm ent,and unless

  DefedentasareenjoinedbythisCourt,PlaintiffSm ith and hisM otherwillfacefurther
  discrim ination and refusedalofm uch needed m edicaltreatm ent.
                In ordertoreceiveM edicaid/M edicarefunding,Defendantsarerequired
  todevelop policiesandproceduresthatensurethatpersonswith HIV/AIDSwillreceive
  adequate an equaltreatm ent.
         62.) Each tim eDefendantsrecertify forM edicaid/M edicarefunding,they
   prom ise thatthey w illprovide and adhere to such policies.

         63.) On inform ation andbelief,Defendantshavenotprovided propertraining
   on thetreatm entofpatientswhohaveHIV/AIDS.
         64.) On inform ationand belief,ata11tim esrelevantto thisCom plaint,
   DefendantsBAPTIST HEALTH SOUTH FLORIDA,INC.,BOCA M TON REGIONAL

   HOSPITAL INC.and GASTRO HEALTH LLC have accepted and continueto acceptfunds




                                            12 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 13 of 31




  from M edicareand/orM edicaidaspaym entforhealth careservicesthey each

  rendered to certain individuals.

                                          COUNT I
                                   (Againsta1lDefendants)
        VIOLATIONS OF TITLE IIIOF THE AM ERICANSW ITH DISABILITIESACT

         65.       Plaintiffreallegesparagraphs1- 64 Ofthis Com plaintasiffully set

   forth herein.
         66.       UnderTitlel1loftheADA,no person w ho ow ns,leasesoroperatesa
   place ofpublic accom m odation m ay discrim inate againstan individualon the basisof

   disabilityin thefullandequalenjoym entofthegoods,services,facilities,privileges,
   advantages,oraccom m odationsofaplace ofpublic accom m odation.42 U.S.C.ï

   12182(a);28C.F.R.ï 36.2O1(a).
         67.       Defendants discrim inated against Plaintiffby denying him the
   opportunity to participate in orbenefitfrom thegoods,services,facilities,privileges,
   advantages,oraccom m odationsofDefendantson thebasisofhisHIV/AIDSdisability,

   in violation of42U.S.C.j 12182and 28C.F.R.j 36.201.
   W HEREFORE,PlaintiffEric Sm ith,praysforthe following relief:

             a. DeclaratoryJudgm entatthecom m encem entofthisaction that
                   Defendants including its,em ployees,staff,and agentsactingw ithin the

                   scopeoftheirem ploym entwith Defendants,arein violation ofTitle Ill

                   oftheADA,42U.S.C.j 12182,anditSim plem enting regulation,28C.F.R.
                   Part36;




                                              13 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 14 of 31




           b. A perm anentinjunctiondirecting Defendantstorefrain from
              discrim inating againstany individualon thebasisofdisability,including

              HlV orAIDS,in thefullandequalenjoym entofthegoods,services,
              facilities,privileges,advantages,oraccom m odationsoffered atany ofits

              currentorfuturelocations;
              An orderrequiringthat,foreach potentialcustom er/patientwho isnot
              accepted asapatientbecause ofhis orherdisability,including butnot
              lim ited to H1V orAIDS,Defendantscreate aw ritten fileand m aintains

              thew ritten file foratleasttw oyearsfrom thedate the potential
               custom er/patientisnotaccepted.Each filem ustidentifyal1persons
               involved in thedeterm ination and m ustincludew ritten docum entation

               supporting thebasisforthedeterm ination;
            d. An orderrequiring Defendantsto subm ita draftnon-discrim ination
               policy to thisCourtforitsreview and approval.The non-discrim ination
               policy w illstate thatitdoesnotdiscrim inate in theprovision ofservices
               to personswith disabilities,including personsw ho haveHIV orAIDS.
               Onceithasbeen approved by the Court,Defendantswilladopt,m aintain,
               and enforce the non-discrim ination policy forthe duration ofthis
               Agreem ent.Thispolicy statem entw illbe conspicuously posted in the
               reception area ofeach currentand futurelocation in which each
               Defendantconductsbusiness,and on them ain w ebpage or ''hom epage,''
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 15 of 31




              ofeach Defendant asw ellas on thehom epage ofany currentorfuture

              w ebsite each Defendantusesfortheirbusinesses;
           e. An orderrequiring Defendantsto provide training on Title lIloftheADA

              to allofitsem ployees,includingtrainingaboutHIV/AIDSand
              discrim ination in general.In addition,Defendantsw illensure thatall
              new em ployees,w ho areinvolved w ith adm issions ortreatm entof
              custom ersreceivethe training referenced herein asa com ponentofnew
              em ployee training and orientation.Defendantsshallprovide training to

              new em ployeeswithin thirty (30)daysoftheirstartdate.Em ployees
              w hosedutiesw illinvolvethe record-keeping provisionssetforth above
              shallalso be trained on how to im plem entthose provisions.Defendants

              shallcreate and m aintain an attendance log thatdocum entsthenam eof
              each individualwho attendsthetrainings,hisorhertitle,and the date

              he orshe attended the training;
              Paym entofcostsofsuit;

           g. Costsand reasonableattorneys'fees,pursuantto42 U.S.C j 12205and
              28 CFR j 36.505;and,
              Theprovision ofwhateverotherrelieftheCourtdeem sjust,equitable
              and appropriate.
                                     COU N T 11
                              (AgainstallDefendants)
   VIOLATIONS OF SECTION SECTION 5O4 OF TH E REHABILITATION ACT OF 1973,29
                                 USC ï 7O6




                                        15 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 16 of 31




         68.      Plaintiffreallegesparagraphs1- 64 OfthisCom plaintasiffully set

  forth herein.
         69.      AsaresultofPlaintiff's HIV/AIDS,Plaintiffhasaphysicalim pairm ent
   thatsubstantiallylim itsoneorm oreofhism ajorlifeactivitiessuch thatheisan
   individualw ith a disabilitywithin the m eaning ofthe Rehabilitation Act.
         71O    ln addition,Defendantsregarded Plaintiffasan individualw ith a

   disability w ithin the m eaning oftheRehabilitation Act.
         71.      ln providing health care servicesatBoca Raton RegionalHospitalto
   individualsforwhom paym entism adethrough M edicareand/orM edicaid,each
   Defendantconducts a ttprogram oractivity''receiving federalfinancialassistance

   within the m eaning ofthe Rehabilitation Act.
         72.      Ata11tim esrelevantto thisCom plaint,PlaintiffSm ith w asotherwise

   qualified to receivethehealth care services ofthe Defendants.

                  Each Defendantdenied PlaintiffSmith thebenefitsof,and/orsubjected
   Plaintiffto discrim ination in theprovision of,the servicesofthe program oractivity

   conducted by thatDefendantsolely by reason ofPlaintiff'sdisability.

                  By denyingPlaintiffSm iththebenefitsof,and/orsubjectinghim to
   discrim iation in the provision of,the servicesofthe program oractivity itconducts

   solely becauseofhis disability,each Defendantviolated Section 5O4 ofthe

   Rehabilitation Actof1973,29 U.S.C.j 794.
          W HEREFORE,PlaintiffEricSm ith praysforthefollow ing relief:




                                             16 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 17 of 31




                     a. An injunctionagainstDefendants,theiragentsandem ployees,
                        preventing them from unlawfully discrim inating againsthim

                        based on hisdisability'
                                              ,
                     b. Com pensatoryand actualdam agesin an am ountto be

                        determ ined attrial;
                        Paym entofcostsofsuit;
                        Costsand reasonableattorneys'fees,pursuantto42U.S.C j 12205

                        and 28 CFR ï36.505;and,
                     e. Such otherand furtherreliefasthisCourtdeem sjustand proper.
                                          COUN T IIl
                                   (AgainstAllDefendants)
                        W OIATIONSOF FLORIDA STATUTE j760.50
         75.       Plaintiffreallegesparagraphs1- 64 ofthisCom plaintasiffully set

   forth herein.
         76.       Each Defendantdiscrim inated againstPlaintiffin violation ofFlorida

   Statute:760.50 (4)(a)when theyrefused toprovidem edicalservicesto Plaintiffon
   thebasis ofthe factthatPlaintiffisHlV positive.
         77.   The FloridaOm nibusAIDS Actstipulatesthatalllicensed healthcare

   providersm usttakeacourseon HIV/AIDS.DefendantsarerequirebyFlaorida1aw to
   educatetheirentire workforce on HIV infection,standardsfortesting,confidentiality,

   inform edconsent,reporting requirem ents,and discrim ination (FDOH,2013)
         78.       ln 1989,the Florida Legislature am ended the Florida Om nibusAIDS Act
   by rem oving lim iting language and converted j 760.50 into a generalreference



                                               17 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 18 of 31




  statuteby incorporating the term sofotherstatutesforthe protection ofthedisabled

  into j760.50,asï(2),andallowingtherem edyasprovidedunderj 760.50(6),in
   addition to any otherrem edy undertheotherstatutes.
         79. Section 760.50(2),provides:ttAny person with orperceived ashaving
   acquired im m une deficiency syndrom e,acquired im m une deficiency syndrom e
   related com plex,orhum an im m unodeficiency virusshallhave every protection m ade

   available to handicapped persons.''
         8O.    Section 413.08,m akesitillegalto forttany person,firm ,orcorporation,
   orthe agentofany person,firm ,orcorporation,who deniesorinterfereswith

   adm ittanceto,orenjoym entof,apublicaccom m odation orotherwiseinterfereswith
   the rights ofan individualw ith adisability or...com m itsa m isdem eanorofthe second

   degree.''
         81. Defendants,intentionally and unjustifiablydiscrim inated against
   Plaintiffbecause ofhisHlV status.
          82.. Defendantsarepeople asdefined by ï 760.50,and arenotperm itted to
   discrim inateagainstan otherw isequalified individualin housing,public
   accom m odations,orgovernm entalserviceson thebasisofthe factthatsuch

   individualis,orisregarded asbeing infected w ith hum an im m unodeficiency virus.27.
          83.   ln view oftheactualknow ledge ofthe prohibitionsunderthe law from

   thetraining to belicensed underthe state ofFlorida,the actsofthe Defendantswere
   intentionalorm adew ith deliberateindifferenceto the rightsofPlaintiff.




                                            18 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 19 of 31




        W HEREFORE,PlaintiffEric Sm ith praysforthe follow ing relief:

                  a. An injunctionagainstDefendants,theiragentsandem ployees,
                     preventing them from unlawfully discrim inating againsthim
                     based on hisdisability;
                  b. Thehigherofliquidateddam agesor$5,000 fortheintentionalor
                     recklessviolationsoftheFlorida Om nibusAIDSAct.

                     Paym entofcostsofsuit;
                  d. Costsand reasonable attorneys'fees,pursuantto 42 U.S.C ï 12205
                     and 28 CFR ï 36.505;and,
                  e. Such otherand furtherreliefasthisCourtdeem sjustand proper.
                                    IURY DEM AND

         84. Plaintiffherebydem andsatrialbyjury.
                         DOCUM ENT PRESERVATION DEM AN D

         85.   Plaintiffdem andsthatDefendantpreservesand protectsa1lrelevant

   docum ents,records,andinform ation (includingwhen in electronicform )from being
   discarded,w ritten over,altered,deleted,dam aged,orotherw ise m adeunavailable or

   inaccessible'
               ,and takesaffirm ativem easuresto retain,collect,and insurethatno

   potentiallyrelevantdocum ents,records,orinform ation (including electronic
   inform ation)areinadvertentlyaltered,lost,ordestroyed


   Dated:Decem ber17,2019




                                          19 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 20 of 31




                                                 Respectfu éubm tted,
                                                               'e'
                                                           w

                                                               9
                                                      ''       .z    .




                                                     ï<
                                                           A
                                                 ERIC A.SM



                                                                            EricSm ith
                                                                         ProsePlaintlj
                                                    52O North Ocean Blvd.Unit19
                                                       Pom pano Beach,FL 33062
                                                               (Telephone)954.288.2265
                                                     (Emcil)easmith.
                                                                   jl@qmail.com




                                       20 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 21 of 31




                               CERTIFICATE OF SERVICE

          IHEREBY CERTIFY thaton this17th day ofDecem ber2019,lpersonally filed
   thisCom plaintw ith the Clerk ofCourtin FortLauderdale,Florida.1also certify that
   the aforem entioned docum ents arebeing served on a1lcounselofrecord,
   corporations,orpro separtiesidentified on theattached Service Listin the m anner
   specified via Service ofProcessby an authorized ProcessServerorby theUnited States
   M arshalService,shallthisCourtdeem appropriate.Additionally,acourtesy copy of
   thisCom plainthasbeen sentby em ailto JulieW aas,Esq.,counselforDefendants
   BAPTIST HEALTH SOUTH FLORIDA,INC.and Defendan          OCA          ON REGIONAL
   HOSPITAL INC.atIulieW a@ baptisthealth.net

                                                                   '
                                                              ..


                                  By:                    z'
                                        ERIC A.




                                          21 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 22 of 31




   SERVICE LIST


   BAPTIST HFA LTH SOUTH FLORIDA,INC.
   REGISTERED AGENT :FRIEDM AN ,DAVID R.
   6855Red Road Suite 5OO CoralGables,Florida 33143

   W A PROCESS SERVER


   BOCA RATON REGIONA L H OSPITA L INC.
   REGISTERED AGENT:FRIEDM AN,DAVID R.
   6855 RED ROAD SUITE 5O0 COM L GABLES,FL 33143

   VM PROCESSSERVER


   GASTRO H FA LTH LLC
   REGISTERED AGENT:NRAISERVICES,INC.
   1200 SOUTH PINE ISLAND ROAD PLANTATIO N,FL 33324

   W 4 PROCESS SERFER



   GeneralCounselforDefendantsBAPTIST and BOCA REGIONAL

   Julie R R W aas
   Florida BarNum ber:6O4331
   6855 SW 57th Ave Ste 5OO
   CoralGables,FL 33143-3623
   Office:786-662-7022
   Cell:786-662-7022 -
   Fax:786-662-7332
   JulieW a@ baptisthealth.net




                                           22 a
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 23 of 31




                            E X H IB IT A
 Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 24 of 31
         H U M AN
         11 1 (.
               l L1 -1-S
          '
         1C... ..!
                 8
                 k26
                   4
                   ,.
                    1
                    (lë'-
                        .
                        '
                        $
                        kId
                          Z
                          .;1
                            ..1




Novant HeaIth Forsyth M edicalCenter
W inston-salem,NC
4 yearHEIpartici
               pant
Leaderin LG BTQ Healthcare Equality
      Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 25 of 31
     Appendix B:HEl2017 Criteriaand Score Breakdown byFacility




                                                                       '


                                                                                                               1                     :       a        4
                                                                                                                               u
                                                                                                                               ,                      .J'
                                                                                                  g.                  tj    a ka              y)
                                                                                                                                              .        j
                                                                                                  k
                                                                                                  qy                  i
                                                                                                                      t:    '
                                                                                                                            r-
                                                                                                                             .a'L
                                                                                                                                )     L
                                                                                                                                      ç      'j        j
                                                                                                  ('               17
                                                                                                                    Ji
                                                                                                                    '
                                                                                                                        '   t
                                                                                                                            -.
                                                                                                                            . '
                                                                                                                              î.ë
                                                                                                                                jj    $
                                                                                                                                      2
                                                                                                                                      ?-a
                                                                                                                                        j.
                                                                                                                                         )   C:
                                                                                                                                              .,ï)
                                                                                                                                               c      oàyo    .
                                                                                                                                                              f
                                                                                                                                                              P
                                                                                                                                                              )g
                                                                                                  >
                                                                                                  :                0
                                                                                                                   îJ.?
                                                                                                                      lj.    T
                                                                                                                             9Q'
                                                                                                                             p       u'
                                                                                                                                      ?
                                                                                                                                      j@.     t-
                                                                                                                                               ja(k   .s,gt   k
                                                                                                                                                              y s
                                                                                               L!un
                                                                                               !! ê:
                                                                                                                   #oc
                                                                                                                   .
                                                                                                                   n
                                                                                                                                E
                                                                                                                              '.!
                                                                                                                                     ::
                                                                                                                                     ?.;r     j
                                                                                                                                              :?'-
                                                                                                                                                 '     :?
                                                                                                                                                       t
                                                                                                                                                       . ?
                                                                                                                                                         >)
                                                                                                                                                          ,   b'1
                                                                                                                                                              S
                                                                                                                                                              è
                                                                                                                                                              ' r
                                                                                               . .
                                                                                               J .;                al a:r
                                                                                                                   ?Ez.      ù
                                                                                                                            Ft
                                                                                                                             -?a      F
                                                                                                                                      J'ï
                                                                                                                                     a. .t   tu
                                                                                                                                              ,a r
                                                                                                                                                 .    (yjt    t
                                                                                                                                                              )(.
                                                                                                                                                                -
                                                                                                                                                                .
                                                                                                                                                                ,
                                                                                                                                                                :
                                                                                                 ..
                                                                                               1I
                                                                                                ;'Ig.                                                             !.
                                                                                                    '1..                                                      .' r
             DIST/ICTDFCOLIJMINA




             MedstarNatlonatRehabliltatl
                                       onHosphtal                                                *         4        *        *
             MtldstarW :tshlngtonHtlspltatCenter                           washùngton            *         *        *        *
             StbteyMeruorlalHosptfal                                       washlnuton            *         *        *        *        *       1       @
             VAWashlngtonDC VedlcalCenter                                                        @         *        *        *        *       1       4
       D Whl
           tman.
               wal
                 kerHeaI
                       th                                                                        @                  @        *        *       *       *
                Ftt:mlpA
       Z 7ABayPr
               nesHeal
                     t
                     hcareSystem                                                                 *         *        *        *        *       @        *
                BocaRatonRoglonall-lospltai                                                       1        *
                Bapt1stMedkcalCenterNassatl                                FernandlnaBeach        *        @
                                                                                                  *        *        *        *        *       *        *
       D' Fl
           t
           lri
             daMedl
                  t
                  TalCent
                        er.ACampusofNorlhShore
            '
                VA NorthFlorlda/southGeorglaVeteransHealthcareSyslem       Gasnesville            @        #        *        @        *       @
                               lf)nterJatlksonv1@dt)
                Bapt1slMedpcal((                                           Jacksonvllle           @        *                                  1
                BaptdstMedbualCeoterBoulh                                  Jacksonville           *        @                                  1
                MayoCllpht;                                                Jacksoovlile           *                 *        1        @       *
                                                                           Jacksonvllle           *        *        *                 *       *                        85
                MayoC$1oI(:Hospstal


                W okfsonChLidrerl'sHospptal                                                       *        *                                   1       4
                BaptistMedlcalCenterBeaches                                JacksonvltleBeach      *        @                                  f


                LargoMecjlcaiCerllef                                                              *        @        *         *       4       *



                                                                                                  @                  @        *       *        @       @
        D
                HoltzChlldren'sHtlspltal& JMF'lW omen'sServlces                                   *        @         *        *       4        @       *               85

                JattksonBehavloralHealthHospltal                           Ml
                                                                            aml                   *        *         *        *       1        *       *
                Jacksonh/lemorlëtlHospltal                                                         *       *         *        *       1        *       *
                lacksonRehablrltatdonHospllas                               vlami                  *       *         *        *       4        *       *
                Jatrkson SoushCommunltyHospltal                                                    *       *         *        *       1        @       *

                                                                                                   *       *         *        *       *        *        *
        1*.'1 tJrl1vt)rsItyt.)fV1am1Hc)spItClI
                                                                                                   *       *         @        *       *        *        *
        D- VAMI
              ampHeafhcareSystem
                                                                            NorthMlamdBeach        @       *         @        *       1        *        @
                 JatlksonNorthVtadlcalCenter
                 Hea1thCentralHospltal                                                             *       *         *        @        1
                                                                                                   *       *         *        @        *       *        *
        Z S?
           AOrl
              andt
                 aMccl
                     tt
                      lal(lenttl
                               r
                 W estsldeReglonalMedlcalCerpter                                                   *       *         *                         4




6o      D HealthcareEqualityIndex2017
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 26 of 31




                          EX H IB IT B
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 27 of 31


                                            PatientName: SMITH,ERIC                                Gender:         Male
                                            Date ofBirth: 6/27/1986 Age: 33 years                  Adm i
                                                                                                       tDate:      7/6/2019
         Y*
         .tjëj
             zzs                            M RN:         001428502
         =uz   .....u-
                                                                                                   Discharge Date:
                                            FIN:          1918700311
  B()C A R 7:'I
              '-(3N                         Admitting MD: Van M ol,MD,E Chase
    REGlO NJtt H O$PjTAt


                                                      Consultation N otes
                                                                                       06:
                                                                                         43:
                                                                                       Hemo00)
                                                                                           globin:118g/dl-Low (07/09/19
EXTREM ITIES:Ful
               lROM in a114 extremiti
                                    es No clubbing,cyanosis oredema.l
                                                                    '
                                                                    ko Hom ans'
palpable                                                                        06:43:
                                                                                Hem   00)
                                                                                     at
                                                                                      ocritz36 3% Low (07/09/1906:43200)
sign.                                                                           PlateletCountz297 K/mcl-(07/09/1906:43:00)
NEUROLOGI  CAL: Nonfocal Al
                          ertand Oriented x 3.
                                                                                        MCV:86.4 ft-(07/09/1906:43200)
                                                                                        MCH:281pg(07/09/19 06:43200)
                                                                                        MCHCE32 5g/dl  -Low (07/09/1906:
                                                                                                                       43:
                                                                                                                         00)
Im pressions                                 d with rectalbleeding he bad               RDW :13.
                                                                                               4 O/o(07/09/1906.43:00)
 a3-year-old male Hlv positi ve thatpresente                         3-4 Gm qe had CT
 colonoscopydone and the    r ep ortshowed and an OId m assaround
                                                                j
                                                                a sicalexam ldid             Nucleated
                                                                                                        RBC'SI0/1OO(WBCs)(07/09/19
                         igni ficantlympha den opath y al
                                                        so  On 1
                                                               7 Y
 scanthatdid nOtShO iW Sympb nodes. so he isatleaGt'     r2 tum or. TO eVaiuate m ore 1 q'he Absol
                                                                                             06:43:00)
                                                                                                   ute Nucl
                                                                                                          eated RBC Count:0 x1OA3/mcL
 notappreclate ingtlnall              ould be advisa b$
                                                      e afterdischarge from the hospita .
 specihc hiSStaging PET-CTbStecan   W                           lcarcinoma the thology       (07/09/1906: 43'00)
  path reportlsnotyetavall3 butforand nOwadi     59uamouscel   it
                                                                l awaitthe f
                                                                           inalga            Sodium Leved'141mmol/l -(07/09/19
                                 curr
                                    en tchem  or  ation.W e W
  usualrecom mendati on i : cOn                                                              06:43:00) Leï/el:4mmoj/t-(07/09/19
  reportand dkscussftlrtherptangWitb the Ratient.                                             Potassium
 Thank youforthe consultationwiî!continue to fotlow                                      06:
                                                                                         Chs4or
                                                                                              3:00)Level 107 mmol
                                                                                               ide               /L(O7/Q9/19
                                                                                         06:
                                                                                         CO2:43:00)
                                                                                                29 mm0l/L(07/09/1906:43:00)
 Assessm ent/plan
 1.Anallesion                                                                            Glucose Level:96 mg/dt-(07/09/1906:43200)
 2.Rectalbleeding                                                                         3UN:4mg/dt-Low (07/09/1906:    43O0)
 3 LLQ abdominalpain                                                                      CreatinineEO.9mg/di -(07,
                                                                                                                  /09/19 062
                                                                                                                           43:
                                                                                                                             00)
                                                                                          GFR,AfricanAmeri
                                                                                                         can:>60mt/min/l73m2
 4
 5 HlV di
   Non   sease
       compl iance w medication fegimen                                                   (
                                                                                          07/09/
                                                                                          GFR, 1906:
                                                                                               Non Af43: 00)
                                                                                                     rican Ameri
                                                                                                               can:>6Om t-/mln/l73
                                                                                           m2 (07/09/19 06:43:00)
                                                                                           Calcium LvlE8 3nl().
                                                                                                              /dLLow (07/09/19
                                                                                           06243100)
                                                                                           Imaging Resuits(Last24 Hoursb
                                                                                           No qualifying data available.
                                                                                           Advance Di
                                                                                                    rr
                                                                                           Advance Di ec
                                                                                                     ec t
                                                                                                        vi
                                                                                                       tiv
                                                                                                         ezeNo --07/09/2019 07250




                                                                                             Code Status
                                                                                             Notyetdocumented




                                                              Page 2 of3                PrintDatefrimez 7/10/2019 11:06 EDT
     ReportlD: 37784586                                                                      Printed By: MATHEW S-D'
                                                                                                                   AVANZO,
                                                                                                         NP,MARGARET
                                Boca Raton RegionalHospital
                            800 M eadows Road,Boca Raton,FL 33486
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 28 of 31




                            EX H IB IT C
  Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 29 of 31
Youranticipated promptattentionto thi
                                    s matterisappreciated.

Kind Regards,
Eric Sm ith


Eric Sm i
        th
520 Fjorida Highway A1A
Pompano Beach,Florida 33062
(Telephone)954-288-2265
(Ernai1)iî,
          f.
           t.
           's11itl).f1(?)(j8'
                            1-1@
                               T.
                                liI.(2c)r
                                        -
                                        n

CONFIDENTIALITY NOTICE:The contentsofthi
                                       s emailmessage and any
attachmentsareintendedsolelyfortheaddresseets)andmaycontain
confidentialand/orpri  vileged information and may be legally
protected from disclosure.Ifyou are notthe intended recipientof
this messagè ortheiragent,ori     fthis message has been addressedto
you in error,please immediatel   y alertthe senderby reply emailand
then delete this message and any attachments.Ifyou are notthe
intended recipient,you are hereby notified thatany use,
dissemination,copying,orstorage ofthis message oritsattachments
 i
 s strictl
         y prohibited.


 Eric Sm ith

 520 Florida HiqhwayA1A
 Pompano Beach,Flori
                   da 33062
 (Telephone)828-209-8761



 CO NFIDENTIALITY NO TICE:The contents ofthis em ailm essage and any
 attachmentsare intendedsolelyf0rtheaddresseets)andmaycontain
 confidentialand/orprivileged information and m ay be legally
 protected from disclosure.Ifyou are notthe intended recipientof
 this m essage ortheiragent,ori  fthis m essage has been addressedto
 yotlin error,please immediately alertthe senderby reply emailand
 thendelete thismessage and anyattachments.lfyou are nOtthe
 intended recipient,you are hereby notified thatany use,
 dissemination,copying,Orstorage ofthis message orits attachments
 is strictly prohibited.
 $(
  .'
   )t1f)
       ftï
         (i1i
            .'
             x
             :!I11
                 (l(lf'
                      &!'
                        1)

                                                                       W ed,JuI17,2019 at3:54 PM
Eric Sm ith 'ceasmith.fl@ gmail.com>
T0:HopeGoodman<hkerwit@gastrohealth.com>
Bcc:tas0727 tas <tom.smitho7z7@ gmail.com>

 Hope,
 Have y0u received the pathology reportyet? ltis now Iate W ednesday
 afternoon and the surgerywas done at9 am on Friday morning. Itis
 verydistressing to be told Ihave cancerby Dr.chung and then called
 up and told thatIm ay nothave cancer,then broughtback in for
 anothersurgery and to m ake m attersw orse to nothearanything back
 from the Doctoraflerrequesting to speakto him.

  Ineedto know onew ayoranotheriflhave cancerso Ican begin
  chem oradiation ornot.
    Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 30 of 31
  Please contactm e.

 Thank you,
 Eric
 FrI(2Srl1i1l)
 520 Florld0 4 H lt
                  .)
                   1ilw ay A 1A Allt.19
 Pom pano Beach,Florida 33062
 (Telephone)954-288-2265
 (i
  Elnld
      ai1)t'pts1
               7)Itl'
                    1.fI(t?)(.
                             Jl)lpti
                                   l.(2(.
                                        )1))
 CO NFIDENTIALITY NOTICE:The contentsOfthis emailm essage and any
 attachmentsare intendedsolelyfortheaddresseets)andmaycontain
 confidentialand/orprivileged inform ation and m ay be legally
 protected from disclosure.Ifyou are notthe intended recipientof
 this m essage ortheiragent,ori  ftllis m essage has beerladdressed to
 yOu in error,please immediately alerttîle Sendel 'by reply emailand
 then delete this m essage and any attachm ents.Ifyou are notthe
 intended recipiellt,you are hereby notifiedthatany use,
 dissem ination,copying,orstorage ofthis m essage oritsattachm ents
 is strictl
          y prohibited.




Hope Goodman <hkerwi    t@ gastrohealth.com>                                                 W ed,JuI17,2019 at4:40 PM
To:''
    easmith.fl@ gmail.com''<easmith.fl@ gmail.com>
 Here are the pathology results.DrNaus said they are negative forcancer.Som etimes the cells
 show up Iooking Iike cancerbutthey are not.So Sorry forany confusion orm isinform ation.Dr
 Naus said you should follow up with an infectious disease doctororcolorectalsurgeon.


  Hope Goodm an
  Care Coordinator
              t
              -'? 'J.).j
                ïp.    r)
                        q'k. l. i.
                          .'          ''
                                     :ï, ..'
                                       . î .'
                                            .$.
                                              >.'.'
                                              -
                                              .   *t.#
                                                  .  ,.2
                                                       1$ .

             l1((.h') I''
             .
                          ..Ih'    I
                              .k,:i'
                                   .                   '
                                                       !   J('
                                                        ..,.
                                                             .i
                                                              r.3.. tb
                                                                     ..,'   t.;?;,jt.
                                                                                    ,-6615
    561.495.5700 /561.495.2020
 bgoodman@.t
           -J#
             '.
              4-y'
                 !î
                  .l.
                    t.
                     ?!!t''
                          .
                          ,t!)l?,r
                                 ,
                                 ;r
                                  .?!)
                                     .t/www-gastrohealth-com
  This Em ailtransm ission m ay contain confidentialhealth inform ation thatis privileged and Iegally
  protected from disclosure bythe Health Insurance Portability and AccountabilityAct(HIPAA).This
  inform ation is intended only forthe use ofthe individualorentity named above.Ifyou are notthe
  intended recipient,you are hereby notified thatreading,dissem inating,disclosing,distributing,
  copying,acting upon orotherwise using the inform ation contained in this Em ailis strictly
  prohibited.Ifyou have received this inform ation in error,please noti
                                                                      fy the senderim m ediately at
  (305)913-0666 and delete thisemail.




  From;EricSmith<easnlitln.fltlè
                               kltlnlail.conl>
  Sent:W ednesday,July 17,2019 3:54 PM
  To:Hope Goodman
  subject:Re:Pathologyresults
Case 1:19-cv-25196-CMA Document 1 Entered on FLSD Docket 12/18/2019 Page 31 of 31




                                                                    '
                                                                           *1:j
                                                                               /G
                                                                                $ lz$   '.
                                                                                           .
                                                                                             ..
                                                                                                           >*#>
                                                                                                                      '
                                                                                                                                                                        g-
                                                                                                                                                                         LL-
                                                                                                                                                                        U=
                                                                           '
                                                                            .
                                                                           ;..
                                                                             ç.
                                                                              l-
                                                                               !r i .'Jkt
                                                                                  )'e.    ,-
                                                                                        )V'l<'
                                                                                             +'                   '
                                                                          .'
                                                                               r> '  .$ '               ie
                                                                                                         'a           '
                                                                                 .    .s .     s '..yzxwhj.s...
                                                                                                   w.
                                                                                c                                                                                           *

            (#
                                   o
                                   œ
                                                            @
                                                            =
                                                                                o 1.
                                                                                * ...''
                                                                                -
                                                                                               '
                                                                                                                                                                        i=* .


   QJ                              c.                                                                                                                                      !!* '
   X
           œ
           <                    2
           c                       œ
        (* A g                     >
  >Q                               c
        <k mœ .k
        .
                                   œ              ERICSMITH
                                                  9542882265
                                                                                                                      1*O LBS        LTR '            1OF 1                 f &
              <                 12                                                                                                                                          X
                                                                                                                                                                            (
                                                                                                                                                                            D 'H
   X    -2 >                                      ERIC SMITH                                                                                                                > >=
   c.                                             520NORTH OCEAN BLVD.
   Q    c = o                      œ              POMPANO BPACH FL 33062                                                                                                    &    œ
        *A =o =                                                                                                                                                             &
   >                               =
        *             c                           SH IP TO :                                                                                                                == Q
   c    =R-                        &                                                                                                                                           XJ
                                                                                                                                                                               <'
                                   c                  CLERK OF THE COURT                                                                                                    =* m
        m m m                      &                  U .S.FEDEM L COURTHOUSE                                                                                               JJ =
        = = =                      c                  THE CLERK OF TFIE COURT                                                                                               <.
                                                                                                                                                                            &  (D
                                                                                                                                                                            E .V
                                                                                                                                                                               c
                                                      ROOM 109                                                                                                              < r
                                                      299 EAST BROW ARD BOULEVARD                                                                                           c
                                                            FO RT I'AUD ERD AIE FL 33301                                                                                    &
                                                                                                                                                                            &
                                                                                                                                                                            >
                                                                                                                                                                            tm
                                                                                                                                                                            E
                                                                                                                                                                            >
                                                                                                                                                                            <
                                                                                                                                                                             œ
                                                   g
                                                   *
                                                   dy
                                                    :*p. ?s
                                                       *fti k-
                                                          ***s-
                                                              v
                                                              z---tï:
                                                             i%CC:                                 FI.33 3 0 -0                                                             to
                                                            w-
                                                       lip!k%;r*-*             @4:.       $F             '
                                                      ,.:
                                                      .                         z. c,
                                                      4
                                                      :
                                                       --
                                                             O*4
                                                        ?:?.j
                                                            -.
                                                      : ..-v .
                                                            qt.   +1
                                                              ts)î- '-!
                                                                    #
                                                                    .s
                                                                   ..jjt:
                                                      .<z:z%*: . > t.zz.. ..

                                                  U PS N EX T D A Y M R
                                                  TRACKING #:IZ 679 93E 24 0403 1036




                                                      BILLING:P/P
                                                      DIRECT DELIVERY ONLY
                                                      SIGNATURE REQUIRED
                 Q O c
                 '-= -c
                 c îz                                                                                         V L19.IQ.10      NVW5 20.QA A0/2019             -l'
                                                                                                                                                                M
                 = = u.
                 Qk: <& =œ W
                           =
                 >      - =                 +4
                 - . &< o .œ-
                  r .- w:
                  o
                  > = œ a R                 2(                                                                                                      d.=w î 2k
                                                                                                                                                            2p
                  t
                  o'g .q =;=>'              4                                                                                                             &   >
                 S 'H tzo=                  Q* c
                                            :
                                            w
                                                   w             (
                                                                 uu .cœ          E=..t         m                           > *o
                                                                                                                           c = q;
                                                                                                                                                      w. r
                                                                                                                                                      =    ip
                 Ka   = = .t
                  * c) 'I -=                oz t
                                               wq:=              =.X
                                                                 o               œ% r                                      X = >                         O œ  u.
                  c 41
                  o      . =                = .S 2.             -* N                                                                                  * =ro =
                                                                                                                                                      œ
                 -'  w -V œ
                  œ- w                      w.= **
                                                cz k>
                                                    = <                         *& (0                                     ï2 = &
                                                                                                                            = r
                                            o œ (u  wa o                                                                                              X      c
                  > .œ..l c
                          o n               *-
                                             >Q E               v:=             = o -                                     w *                         c î =
                 L(z . w B                  -   =               <                œ r
                                                                                                *
                  &ka2 No. œta y             = .id .-
                                             c co =qo
                                                                 œQ
                                                                 w
                                                                                = w.
                                                                                 c o                                         5 =                      *G 2 *
                  *- = <z. =                                     =- =fo                                                                               & *     -     œ <
                  %<> c .o o
                   c. fo a)*
                             '-             =œ >w u
                                            %d ql o
                                            =       =
                                                     .          uwa *œ-
                                                                im be
                                                                                 E c
                                                                                 Q
                                                                                   o
                                                                                   '
                                                                                   >
                                                                                   &
                                                                                                W                         'g
                                                                                                                           * <G'*I                    = o r
                                                                                                                                                       œ c . œX
                 LMQ +Kg-'>
                          cz =                ... >.            m =              o
                                                                                                M                          =
                                                                                                                           x =<
                                                                                                                              Xc o                    -   = =       =   =
                 œ = ua =                   = b
                                               Y
                                               q-s
                                                                :(0u oEo         w o
                                                                                 N <                                                                  c -Q) 1
                 m œ tn =
                 = gt
                    nl*
                    q œ                     > = >.
                                             ro r.x = G 0 =
                                                                                  w o
                                                                                               m                          = o
                                                                                                                            = =
                                                                                                                              *              =         X > w
                                                                                                                                                       c = =
                                                                                                                                                                    A =
                                                                                                                                                                      v:
                  œ< D <. w.               Q, s
                                              = >u
                                                 œ. -*
                                                     (ê :=
                                                         tvl vY X                                                         M
                                                                                                                          * . a              œ        .-            w c
                 - ka c. Q                 œ o       rp '-
                                                         q)                                                                                            c o .-       > Q;
                 m  o ua
                      wg                                                                                                                              -*
                 u. =                      =  w .o
                                                 -   .   y    w 'c
                                                              & o                               X                         = .Q ww            œ         = .2 cc      Q
                                                                                                                                                                    œJ =
                G) = a. =              -- .a
                                           o tn
                                            ,.a
                                           .. œ =    w
                                                     (u Kn &  *
                                                              = œ
                                                                 2                             -  o                       v = =                        * =          X o<
               Q u œan= '=-             c* c
                                           > >.
                                             c o                gaj œcx.                                                                    =             - .2
             - w* =
            --
                     . u ..
                          =
                       < (u             Q L
                                          == q
                                                x
                                               w$ = %o
                                                                                  o c.
                                                                                               r *-                       <
                                                                                                                          (u =
                                                                                                                             < X.                     o up- =
                                                                                                                                                                        m
             = œ < (v
            * = (u - Y                 @= tm Q
                                        - œI w t  œ >  =                          >
                                                                                  *
                                                                                  cM ,t J  r    X *                       =* g .î            c        =   = c
                                                                                                                                                          e         = o
                                                                                                                                                                    & .R
                                       = œ c o         w c                       u? * Y
            g *u. c
                  w .o
                     u.wo              * *.        x    w. uu                     * = 'B                                     .               o        =    c        & &
                                                                                                   *          -           = o .                       <. g
                                                                                                                                                         c -
            c o (:                     WX œ=W .Y
                                               75N'îe' -'
                                                        0- W*                                                                               *œœ                     r- *
            .
            =
            <.. %>'
                 . =c <
                      &      =QJ                        >   @                     *   n
                                                                                      œ- .=k
                                                                                  (u v'                                                                    X
                ra o *
            .Y = c.          =
                              e2        <
                                       .o
                                        - œ
                                          no :
                                                  œ             > u
                                                                = =
                                                                  w               - = =
                                                                                  n
                                                                                    w r a)         =         -o =
                                                                                                                o -= Y
                                                                                                                     =                      @œ        &   w *r!
